Me. Chiee Justice QuiñoNes,
after stating the foregoing facts, delivered the following opinion of the court:
Notice having been served upon the parties of the final judgment rendered October 3, 1898, by the former Court of First Instance of Ponce, in the ordinary action prosecuted before the said court by Félix Crosas y Dalmau, representing his wife Adelaida Castaing y Soto, as the sole heir of her deceased adopted mother Teresa Clavell y Hur-tado against Enrique Castaing y Postveint, Mariano Isidoro Clavell, and Pedro Clausells y Armstrong, in regard to the nullity of proceedings prosecuted by Enrique Castaing to secure a possessory title to a house and lot situated on Calle de la Aurora of said city and the inscriptions thereof in the registry of property, and the subsequent conveyances of the said realty executed by Castaing to Mariano Isidoro Clavell, and by him to Pedro Clausells y Armstrong, a dominion title to an undivided one-half interest in the said urban property *375in favor- of the plaintiff, Francisca Adelaida Castaing y Soto, and by which judgment the proceedings to secure a posses-sory title and the admission thereof to- record in the registry of property were expressly declared null and void, as well as the public deeds which, with respect to the one-half interest in the realty aforesaid had been executed by Castaing in favor of Clavell y Hurtado and by the latter to Pedro Clausells y Armstrong, the records whereof were required to be can-celled in the registry of property in so far as the same related to said one-half interest in the realty; and the said undivided one-half interest in the above mentioned house and lot, as well as one-half of all the property left upon the death of Teresa Clavell to remain at the free disposal of Francisca Castaing, with costs against Enrique Castaing; and that no appeal having been taken by the interested parties from the aforesaid judgment, the same was consented to and became res adjudicata.
In accordance with the principles constantly announced' by the courts of justice and sanctioned by the former as well as by the present Civil Code, that in order that the doctrine of res adjudicata may be availed of in another suit, it is necessary that the case -decided and the case in which the principle is involved be absolutely identical with respect to things, causes and the person of the litigants;) and with respect to the capacity in which they are litigating; and it is always understood that the parties are the same when the litigants in the second suit are the successors in interest of those who were parties to the previous litigation, or when they are united to them by the bond of privity of interests, or by those which establish the indivisibility of prestations between those having a right to demand the payment thereof or the obligation to pay the samé.
Therefore, applying these principles to the case at bar, there is no doubt that between the case prosecuted recently in the former District Court of Ponce by Amalia Bodriguez *376y Matos against Francisca Adelaida Castaing y Soto, Enrique Castaing y Postveint and Mariano Isidoro Clavell y Hurtado, now pending before this court on appeal, ■ and the former case in which the executory judgment of October 3, 1898, was rendered, the three identical things are present which are required by the law in order that res adjudicata may be successfully alleged in the second suit, since the same thing is the object of both actions. The cause or motive of the action is likewise identical in both cases, the same being the ownership which each of the parties plaintiff claims to the house and lot in question and Doña Amalia, the plaintiff in the second action, alleging in support of her demands the same grounds presented in the former dispute and which were discussed and decided in the executory judgment rendered in favor of Francisca Adelaida Castaing. And furthermore, the parties litigant in the suit now pending and in the one previously terminated are the same, as required by the 'law; for although Amalia Rodriguez was not a party to the previous suit as the successor in interest of Mariano Isi-doro Clavell, one of the defeated defendants in the said action, she is prejudiced by the judgment rendered therein, which held to be null and void the titles of Mariano Isidoro Clavell to the house and lot in dispute, and these titles are precisely the same ones .relied upon by Doña Amalia in the suit now pending and prosecuted by her, with so much more reason when it is considered that the said Doña' Amalia had full knowledge at the beginning of the other suit of the action to recover the real estate brought by Félix Crosas, representing his wife, Francisca Adelaida Castaing, involving the same house and lot which are the objects of her demands, she maintaining silence and. abstaining from coming into court to defend her rights in the suit, as she could have done.
Neither can it be successfully maintained that the rights of Amalia Rodríguez are not affected by the executory judgment under the provisions of article 34 of the Mortgage Law *377in force in this Island in accordance with, which “acts or contracts done or executed by a person who appears from the registry to have a right so to do will not be invalidated with respect to third persons after the same have been admitted to record, although, the right of the party executing them be subsequently annulled or decided, by virtue of a title of prior date not recorded in the registry or for reasons which do not clearly appear from the registry itself;” for neither Enrique Castaing y Postveint nor his successor Mariano Isidoro Cla--vell having recorded the ownership of the house and lot in question but only the possession thereof, that cannot benefit Doña Amalia as a third possessor of the said house and lot, in accordance with the exception contained in the last paragraph of article 34 before cited, according to which “the provisions of said article will never apply to titles recorded under the provisions of article 390, unless prescription shall have rendered valid and secured the right referred to in such titles.” This is in conformity with the provisions of the penultimate paragraph of article 394 of the same law, in providing “that the inscription- of a possessory title will not prejudice a third person having a better right to the ownership of the real estate, although his title may not have been recorded, unless prescription shall have validated and secured the recorded right.” Upon this last point there has been no discussion nor has Amalia Rodriguez made any allegations with respect thereto in this suit.
In accordance with article 1251 of the former Civil Code, which corresponds to article 1219 of the Code now in force, providing that only a judgment obtained in a suit for revision shall be effective against the doctrine of res adjudicata, which in the case at bar it has not been attempted to prove, and in accordance with the jurisprudence established by the courts of justice, judgments which are contradictory of, or which alter or modify the decision contained in a judgment which has become res adjtídicata, are null and void. For this rea*378son the judgment rendered in this case by the former District Court of Ponce, on November 28, 1900, reversing in all its parts the judgment rendered on October 3,1898, in the former suit which became final and was executed, must be annulled.
Finally, with respect to the other defendants in this suit, Enrique Castaing y Postveint and Mariano Isidoro Clavell y Hurtado, they having been parties to the former action as defendants and having been defeated therein, are bound to comply with the executory order therein made, and they are without legal recourse to alter in the minutest particular the rights acquired under the said final judgment by Francisca Adelaida Castaing y Soto, for which reason they should also be acquitted from the complaint without prejudice to any action which the plaintiff:, Amalia Rodríguez, may have against them for indemnification on account of the sale of the 'house and lot in question, or by reason of the fact that they acquiesced in her demands at the proceedings to secure a conciliation, and she can exercise the same in such manner and at such place as to her may seem proper.
In view of the provisions of the articles of the former and of the present Civil Code, and the other legal authorities cited in this judgment, rule 63 of G-eneral Orders of August 15, 1899, and the judgments of the Supreme Court of Spain of May 13, 1884, Cune 1, 1886, and February 1, 1893, we adjudge that we should declare, and do declare, null and void the judgment from which this appeal is taken, rendered on November 28, 1900, by the former District Court of Ponce in the case at bar; and we sustain the plea of res adju-dicata made by Francisca Adelaida Castaing, who is hereby acquitted of all liabilities under this complaint as well as the other defendants, Enrique Castaing y Postveint and Mariano Isidoro Clavell y Hurtado, under the conditions and reservations stated in the last conclusions of law of this judgment, and the costs in the court of first instance are taxed *379against the plaintiff Amalia Rodríguez y Matos, no special imposition being made of costs on appeal.
Justices Hernández, Figueras MacLeary, and Wolf concurred.